Name: Commission Regulation (EEC) No 3401/89 of 13 November 1989 on the supply of refined rape seed oil to the World Food Programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/ 16 Official Journal of the European Communities 14. 11 . 89 COMMISSION REGULATION (EEC) No 3401/89 of 13 November 1989 on the supply of refined rape seed oil to the World Food Programme (WFP) as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 3 March 1989 on the supply of food aid to WFP, the Commission allocated to that organization 1 021 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to WFP in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 14. 11 . 89 No L 328/ 17Official Journal of the European Communities ANNEX I 1 . Operation No ('): 353/89 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 I WFP 4. Representative of the recipient (*) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under - IILA.1 )" 8 . Total quantity : 237 tonnes net 9 . Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B):  metal cans of five litres or five kilograms  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 353/89 / UGANDA 0400900 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO TORORO, UGANDA' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9. 1  9. 2. 1990 18. Deadline for the supply :  19. Procedure for determining die costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 28 . 11 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 29. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 12. 1989 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 13. 12. 1989 (b) period for making the goods available at the port of shipment : 23. 1 to 23. 2. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 328/ 18 Official Journal of the European Communities 14. 11 . 89 ANNEX II 1 . Operation No ('): 405/89 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 I WFP 4. Representative of the recipient ^) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of die goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIAl ) 8 . Total quantity : 360 tonnes net 9 . Number of lots : one 10. Packaging and marking (4): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres or five kilograms  the cans must be packed in cartons, with four cans per carton,  the cans must carry the following wording : 'ACTION No 405/89 / UGANDA 0407400 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO TORORO / UGANDA' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9 . 1  9 . 2. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 28 . 11 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 29. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 12. 1989 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 13. 12. 1989 (b) period for making the goods available at the port of shipment : 23. 1 to 23. 2. 1 990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue dÃ © lÃ Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  14. 11 . 89 Official Journal of the European Communities No L 328/ 19 ANNEX III 1 . Operation No ('): 103/89 2. Programme : 1989 3. Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 I WFP 4. Representative of the recipient (2): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Namibia 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IILA.1 ) 8 . Total quantity : 323 tonnes net 9. Number of : lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B) :  metal cans of five litres or five kilograms  the cans must be packed in cartons, with four cans per carton  the cans must carry the following wording : ACTION No 103/89 / NAMIBIA 0401600 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / WALVIS BAY IN TRANSIT TO WINDHOEK / NAMIBIA 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of die warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9 . 1  9. 2. 1990 18 . Deadline for the supply : 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 28. 11 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 29. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 12. 1989 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 13. 12. 1989 (b) period for making the goods available at the port of shipment : 23. 1  23. 2. 1990. (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-l 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 328/20 Official Journal of the European Communities 14. 11 . 89 ANNEX IV 1 . Operation No ('): 443/89 2. Programme : 1989 3 . Recipient : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 I WFP 4. Representative of the recipient (*): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Tazania 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.1 ) 8 . Total quantity : 101 tonnes net 9 . Number of lots : one 10 . Packaging and marking (*): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under III.B):  metal cans of five litres or 5 kilograms  the cans must be parted in cartons with four cans per carton  the cans must carry the following wording : 'ACTION No 443/89 / TANZANIA 0382401 / VEGETABLE OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / DAR ES SALAAM' and a red dot at least 30 cm in diameter on the carton 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9. 1  9. 2. 1990 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 28. 11 . 1989 not later than 12 noon. Tenders shall be valid until 12 midnight on 29. 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12. 12. 1989 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 13. 12. 1989 (b) period for making the goods available at the port of shipment : 23. 1  23. 2. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  14. 11 . 89 Official Journal of the European Communities No L 328/21 Notes : (') The operation number is to be quoted in all correspondence. (*) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion {EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.